Fuller, J.
(dissenting). No trespass upon or injury to real property being alleged, and no damages being claimed, it is, in my judgment, obnoxious to the creative plan, and as *92inconsistent with the law of nature, to permit plaintiff to recover for water which he could not use, and did not desire to appropriate, as it would be under similar circumstances to grant him a money judgment for the value of sunlight or the free air of heaven. There was no usurpation of right, and there is no rule of law by which to grant or measure a recovery, in the absence of any claim or pretense that plaintiff had sustained injury. Assuming, but not conceding, that the complaint in this action, under the liberal view of a majority of this court, states facts which would, if proved, entitle plaintiff to nominal damages, the judgment of the court below ought not to be disturbed. Unless it becomes necessary to preserve or define some legal right clearly invaded or involved, appellate courts do not feel usually called upon to reverse a judgment to enable a party to recover nominal damages. 2 Enc. Pl. & Prac. 535; Benson v. Village of Waukesha, 74 Wis. 31, 41 N. W. 1017; Lumber Co. v. Williams, 73 Mich. 86, 40 N. W. 940; McAllister v. Clement, 75 Cal. 182, 16 Pac. 775; McCauley v. McKeig, 8 Mont. 389, 21 Pac. 22; Williams v. Brown, 76 Iowa, 643, 41 N. W. 377. The judgment of the court below should be affirmed.